

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT, effective as of October 2, 2006 (the “Effective
Date”) between United Bank of Philadelphia, a bank organized and incorporated
under the laws of the Commonwealth of Pennsylvania, with offices at 30 S. 15th
Street (the “Bank”) and Terrence D. Barclift (the “Executive”), who resides at
201 N. 8th Street, Unit 204; Philadelphia, Pennsylvania 19106.


WITNESSETH:


WHEREAS, the Bank is a Pennsylvania bank, incorporated on September 17, 1990 as
a Pennsylvania-charted commercial bank; and
 
WHEREAS, the Executive is currently serving as Senior Vice President and Senior
Lending Officer of the Bank; and
 
WHEREAS, the Bank desires to continue to have the benefits of the Executive’s
services as Senior Vice President and Senior Lending Officer and the Executive
desires to continue to serve in such capacity for the Bank;
 
WHEREAS, the parties desire to enter into this Employment Agreement setting
forth the terms and conditions of the employment relationship between the Bank
and the Executive;
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein the Bank and the Executive, each intending to be legally bound
hereby, agree as follows:
 


EMPLOYMENT AGREEMENT WITH
TERRENCE D. BARCLIFT
Page 1 of 7
 

--------------------------------------------------------------------------------





1.  
Duties and Term.
 

a. Duties and Authority. The Bank hereby employs the Executive to serve in the
capacity of Senior Vice President and Senior Lending Officer of the Bank and the
Executive agrees to continue in employment in such capacity with the Bank from
the Effective Date hereof through the term of this Agreement. As Senior Vice
President and Senior Lending Officer, the Executive will be responsible for the
development and management of commercial lending business for the Bank. He will
provide oversight to the entire lending process with direct guidance to the
relationship managers and the underwriting/credit process. In addition, the
executive will develop, update and oversee the Bank’s Loan Policy to ensure
sound asset quality practices are adhered to on an ongoing basis. His leadership
will also be required in the Bank’s overall strategic planning process to ensure
that appropriate goals and strategies are outlined to ensure that the loan
portfolio is key to the Bank achieving and sustaining profitability.
 
b. Devotion to Duties. During the term of this Agreement, the Executive will
devote substantially all of his skill, knowledge and working time to the
conscientious performance of his duties, except for vacation time in accordance
with the Employer’s vacation policies and Section 2(e), absence for sickness or
similar disability in accordance with the Employer’s paid time off policies, and
authorized leaves of absence. To the extent that it does not significantly
interfere with the performance of the Executive’s duties hereunder, it shall not
be a violation of this Agreement for the Executive to (i) serve on corporate,
civic or charitable boards or committees, if and to the extent approved by the
Board, and (ii) manage personal investments.
 
c. Term of Agreement. The term of the Executive’s employment under this
Agreement shall commence upon the Effective Date of this Agreement and shall
continue until September 30, 2008 unless the employment of the Executive is
sooner terminated pursuant to Section 3, 4, or 5 of this Agreement. The term of
this Agreement shall be extended upon
 
 
EMPLOYMENT AGREEMENT WITH
TERRENCE D. BARCLIFT
Page 2 of 7
 

--------------------------------------------------------------------------------


 
agreement of the parties at any time prior to the expiration date. The period
during which the Executive is employed pursuant to this Agreement shall be
referred to as the “Employment Term.”
 

2.  
Compensation.
 

a. Base Salary. During the first year of the Employment Term, the Bank shall pay
the Executive an annual base salary (“Base Salary”) of $110,000 payable in equal
bi-weekly installments or as the parties otherwise agree. Executive Management
will review the Executive’s Base Salary annually during the Executive’s
Employment Period and, at its discretion, may increase (but not decrease) such
Base Salary from time to time based upon the performance of the Executive, the
financial condition of the Employer, prevailing industry salary scales and such
other factors as the Board shall consider relevant. Any increase in annual Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement.
 
b. Annual Bonus. During each year of the Employment Term, the Executive shall
have the opportunity to receive an annual cash bonus (“Annual Bonus”) for each
fiscal year. The specifics of the bonus/incentive program is being developed and
will be attached to this Agreement as Addendum A.
 
c. Employee Benefit Plans. During the Employment Term, the Executive shall be
entitled to participate in all retirement, health and other welfare plans
maintained by the Bank, as they may be established or amended from time to time,
at levels commensurate with his then current period of service, compensation,
and position.
 
d. Life Insurance. The Bank shall provide term life insurance on the life of the
Executive payable to the beneficiary designated by the Executive in an amount
equal to two times his Base Salary.
 
EMPLOYMENT AGREEMENT WITH
TERRENCE D. BARCLIFT
Page 3 of 7

--------------------------------------------------------------------------------


 
e. Vacation. The Executive shall be entitled to four (4) weeks of vacation per
year, which shall be taken at such time or times as the Executive and the Bank
reasonably agree.
 
f. Reimbursement of Expenses. The Bank shall reimburse the Executive for all
items of travel, entertainment and other expense reasonably incurred by him on
behalf of the Bank upon presentation to the Bank of appropriate documentation
reflecting such items of expense.
 
g. Automobile Allowance. The Bank shall reimburse the Executive for the cost of
leasing an automobile and the cost of insurance on such automobile up to a
maximum amount of $500 per month.
 

3.  
Death or Total Disability of the Executive.
 

a. Death. In the event of the death of the Executive during the Employment Term,
this Agreement shall terminate effective as of the date of the Executive’s
death, and the Bank shall not have any further obligations or liability
hereunder, except as set forth in Section 5 hereof.
 
b. Total Disability. In the event of the Total Disability, as that term is
defined in this Section 3(b), of the Executive for a period of 90 consecutive
days during the Employment Term, the Bank shall have the right to terminate the
Executive’s employment hereunder after such 90 consecutive days of Total
Disability by giving the Executive 30 days’ written notice thereof and, upon
expiration of such 30-day period, this Agreement shall terminate and the Bank
shall not have any further obligations or liability hereunder; except as set
forth in Section 5 hereof. The term “Total Disability,” as used in this Section
3(b), shall mean a mental, emotional or physical injury, illness or incapacity
which, in the reasonable opinion of the Bank, renders the Executive unable to
perform the principal duties, functions and responsibilities required of him
hereunder.
 
EMPLOYMENT AGREEMENT WITH
TERRENCE D. BARCLIFT
Page 4 of 7
 
 

--------------------------------------------------------------------------------


 
4. Discharge for Cause. The Bank may immediately discharge the Executive and
terminate his employment hereunder for the following reasons: (i) conviction for
commission of any felony, or an equivalent offense involving dishonesty with
respect to the Bank, during the Employment Term; (ii) the willful engaging by
the Executive in conduct or willfully failing to act in accordance with his
duties, which is demonstrably and materially injurious to the Bank, whether
monetarily or otherwise, including acts and omissions that constitute gross
negligence; (iii) the Executive’s commission of an act of material dishonesty or
fraud in his duties; (iv) the continual and willful failure to perform his
duties after being given a 30-day written notice thereof and a reasonable
opportunity to be heard and improve; or (v) his breach of any fiduciary duty
owing to the Bank. No act or failure to act by an Executive shall be considered
“willful” unless done or not done by the Executive in bad faith and without
reasonable belief that the Executive’s action or omission was in the best
interest of the Bank. Upon discharge by the Bank in accordance with this Section
4, this Agreement shall terminate and the Bank shall not have any further
obligations or liability hereunder, other than as set forth in Section 5 hereof.
 
5. Termination of this Agreement for Reasons Other than Discharge for Cause.
 
a. General. Except as otherwise provided in Section 5(b), upon termination of
this Agreement, all obligations of the Bank and the Executive shall immediately
cease; provided, however, the Bank shall pay the Executive the unpaid portion,
if any, of the Executive’s Base Salary accrued for the period up to the date of
termination and payable to the Executive pursuant to Section 2(a) hereof, and
all vested, nonforfeitable amounts owing and accrued at the date of termination
under any compensation or benefit plan, program, or arrangements in which the
Executive theretofore participated, under the terms and conditions of such
plans, programs, and arrangements.
 
EMPLOYMENT AGREEMENT WITH
TERRENCE D. BARCLIFT
Page 5 of 7
 
 

--------------------------------------------------------------------------------




6.  Amendments. No provisions of the Agreement may be modified, waived, or
discharged unless such modification, waiver or discharge is approved by the
Board or a person authorized thereby and is agreed to in writing by the
Executive and such officer as may be specifically designated by the Board. No
waiver by any party hereto at any time of any breach by any other party hereto
of, or in compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
waiver of any provision of this Agreement shall be implied from any course of
dealing between or among the parties hereto or from any failure by any party
hereto to assert its rights hereunder on any occasion or series of occasions.
 
7.  Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.
 
8.  Construction. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania, without regard to
conflicts of law principles, except as insofar as federal law may be applicable.
 
9.  Assignment. This Agreement is personal to each of the parties. Neither party
may assign or delegate any of its, or his, rights or obligations without the
prior written consent of the other.
 
10.  Notices. All notices, consents and other communications to be given
hereunder shall be in writing and shall be delivered personally or sent by
certified mail, return receipt requested, postage prepaid, and addressed to the
parties at their respective addresses set forth in the first paragraph of this
Agreement. Any party may from time to time change its address for purposes of
notices to that party by notice specifying a new address, but no change shall be
deemed to have been given until it is actually received by the party to whom the
notice is being given.
 
EMPLOYMENT AGREEMENT WITH
TERRENCE D. BARCLIFT
Page 6 of 7
 
 

--------------------------------------------------------------------------------


 
11. Entire Agreement. Except as otherwise expressly provided herein, this
Agreement constitutes the entire agreement among the parties hereto with respect
to the subject matter hereof, and all promises, representations, understandings,
arrangements and prior agreements relating to such subject matter (including
those made to or with the Executive by any other person or entity) are merged
herein and superseded hereby.


IN WITNESS WHEREOF, this Agreement has been executed by the Bank and by the
Executive this 23rd day of August, 2006.



 
UNITED BANK OF PHILADELPHIA
     
BY: /s/ Evelyn F. Smalls
 
President and Chief Executive Officer
     
/s/ L. Armstead Edwards
 
Chairman of the Board
         
/s/ Terrence D. Barclift
 
Terrence D. Barclift



EMPLOYMENT AGREEMENT WITH
TERRENCE D. BARCLIFT
Page 7 of 7
 
 

--------------------------------------------------------------------------------